          Case 1:20-cr-00030-SPW Document 58 Filed 01/15/21 Page 1 of 1




                  IN TPiE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20-30-BLG-SPW-2
                        Plaintiff,

  vs.                                                  ORDER


  LISA MARIE FISH,

                        Defendant.


        For the reasons stated on the record on January 15, 2021,

        IT IS HEREBY ORDERED that the Change ofPlea Hearing set for

January 15, 2021 at 9:30 a.m. for Defendant Lisa Marie Fish is VACATED.

        IT IS FURTHER ORDERED that counsel for Defendant, Lisa Marie Fish,

shall file a status report by Friday, January 22, 2021 advising the Court whether

Defendant intends to change her plea or go to trial.

        The Clerk of Court is directed to notify counsel of the making of this Order.

        DATED this                       ,2021.




                                            SUSAN P. WATTERS
                                            U.S. DISTRICT JUDGE
